Per curiam.
A formal complaint, alleging violations of Standards 65 and 68 of State Bar Rule 4-102, was filed against Lasonde by the State Bar of Georgia. Lasonde failed to respond and the State Bar filed a motion for findings of fact and conclusions of law by default, which the special master granted. The review panel tabled consideration of the matter because an earlier disciplinary matter involving Lasonde was pending before this court with a recommendation that Lasonde be disbarred.
After Lasonde received a two-year suspension rather than disbarment, In the Matter of Lasonde, 259 Ga. 874 (390 SE2d 594) (1990), the review panel then placed this matter on its agenda for consideration at a meeting of April 20, 1990. Before that date, Lasonde delivered to State Bar headquarters a motion to set aside default, a motion for confidentiality, and a proposed answer. He also requested that the panel allow him to file his answer and submit other evidence of an impairment that he alleged was a mitigating factor.
The review panel adopted the findings of fact and conclusions of law of the special master and recommended that Lasonde be disbarred from the practice of law.
The review panel tabled consideration of this complaint during pendency of the other matter. It is reasonable to assume that Lasonde responded accordingly. We conclude that the case should be heard in accordance with “the policy of reaching the merits of a controversy.” Felton Pearson Co. v. Nelson, 260 Ga. 513, 515 (397 SE2d 431) (1990).

Case remanded to special master for opening of default.


All the Justices concur, except Fletcher, J., who dissents.